TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00406-CR


NO. 03-00-00407-CR







Lance Punahou Chancellor, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NOS. 50,390 & 50,391, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







After accepting appellant Lance Punahou Chancellor's guilty pleas, the district court
found him guilty of burglary of a habitation and attempted burglary of a habitation.  See Tex.
Penal Code Ann. §§ 15.01 (West 1994), 30.02 (West Supp. 2000).  The court assessed
punishment in the first cause at imprisonment for fifteen years, and at imprisonment for ten years
in the second.

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate records and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the
appeals.

The judgments of conviction are affirmed.



				                                                                         

				Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed:   November 16, 2000

Do Not Publish